Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for respective subranges of the properties of saturated water absorption amount and moisture diffusion coefficient, does not reasonably provide enablement for the respective entirety of claimed ranges for 1) saturated water absorption amount at 8×10-14 m2/s or more) and 2) moisture diffusion coefficient at 200 mg/cm3 or more.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue Id., 8 USPQ2d at 1407.
The factors described above have been considered as follows:
(A) The breadth of the claims.  As amended, claim 1 is directed to a water absorption layer comprising a cured polyvinyl acetal resin having acetalization degree of 40 to 50 mol%, which represents a subset of the broader disclosure as filed.  As discussed in items (B), (C), and (E) below, degree of acetalization directly affects hydrophilicity of the cured polyvinyl acetal resin, which in turn affects the properties associated with ranges 1) and 2).  However, ranges 1) and 2) remain unchanged from the respective broadest extents for saturated water absorption and moisture diffusion coefficient (vide infra at items (F) and (G)).  As such, ranges 1) and 2) are broader than what is commensurate with acetalization degree of 40 to 50 mol%.  For instance, at most, saturated water absorption amount should not extend beyond the range of to 8×10-14 m2/s to 2×10-11 m2/s, for this is the range commensurate with acetalization degree of 20 to 70 mol% (see pg. 20 line 25-29 of specification as filed).  In contrast, range 1) is 8×10-14 m2/s or more, meaning that not only does it extend beyond what is commensurate (viz. a value less than 2×10-11 m2/s), it is further unbound at its upper end. 

(B) The nature of the invention, (C), the state of the prior art, and (E) the level of predictability in the art.  Various references indicate that degree of acetalization (the increased presence of which decreases ability to absorb water) cannot be viz. hydrophilicity of the cured polyvinyl acetal resin).  Assuming that the acetalization range of 20-70 mol% were enabling for 1) and 2) (which the range of 20-70 mol% is not, in view of the discussion below), when the degree of acetalization is narrowed to 40 to 50 mol% (as is the case presently), ranges 1) and 2) should be correspondingly narrowed and cannot remain unchanged, due to the phenomenon that an increase in degree of acetalization leads to a decrease in hydrophilicity.  This phenomenon is well-known and established; see U.S. 2013/0148263 A1 (from Kuraray), U.S. 2012/0213721 A1 (from Wacker Chemical), U.S. 2004/0260020 A1 (from Sekisui), and U.S. 2021/0155807 A1 (from Axalta), spanning two decades and four chemical producers.  

(F) The amount of direction provided by the inventor and (G) the existence of working examples.  In the specification as filed, Applicant states the following: “[w]hen the degree of acetalization of the curable polyvinyl acetal resin is 20 to 70 mol %, the moisture diffusion coefficient D of the water absorption layer can be controlled to 8×10-14 m2/s to 2×10-11 m2/s”; see pg. 20 line 25-29 of specification as filed, emphasis added.  It is noted that this section of the specification is expressly acknowledged by Applicant as providing support for amendments to claim 1; see pg. 4 ¶ 2 of response dated 19 January 2022.  The saturated water absorption amount at 8×10-14 m2/s or more is not supported even for the broader degree of acetalization at 20 to 70 mol%, and thus even less so for the range of 40 to 50 mol%, for Applicant has stated on the record that the property of saturated water absorption amount, even in the case of broader range of degree of acetalization, has an upper bound (which is not recited in pending claim 1).  In view of the expected narrower range of water absorption (due to narrower range of degree of acetalization, see items (B), (C), and (E) above), the range commensurate with degree of acetalization of 40 to 50 mol% should therefore be a subset of and narrower than 8×10-14 m2/s to 2×10-11 m2/s, thereby representing only a subset of range 1) recited in claim 1.  Furthermore, as the property of saturated water absorption amount is linked to moisture diffusion coefficient (as both are fundamentally affected by hydrophilicity of the water absorption layer), it is contended that range 2) should also have at least an upper limit (as opposed to being unbound).  Furthermore, there is certainly nothing from the sole working example directed to cured polyvinyl acetal (with a degree of acetalization of 50 mol%), that the entirety of the range of 8×10-14 m2/s to 2×10-11 m2/s is possible, much less the entirety of range 1) recited in claim 1.

The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In view of the fact that a) even the broader range of degree of acetalization does not fully support at least range 1) in claim 1, and b) the instantly claimed range being a subset of the broader range of degree of acetalization, a great number of experiments would be needed to make the invention as claimed.
In weighing the above stated factors, it is the Examiner’s position that undue experimentation is required for person having ordinary skill in the art to make the instantly claimed water absorption layer.  Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”).  It is therefore concluded that the scope of the claims is not enabled by Applicant’s disclosure.
As claims 3, 4, 6, and 9-14 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 3, 4, 6, and 9-14 are also held to be rejected.
It is further noted that separate scope of enablement rejections are applicable to claims 4 and 14.  For claim 4, given the maximum upper bound even in the case of 20 to 70 mol% acetalization is 2×10-11 m2/s, it is not clear how an even greater value (of 1×10-10 m2/s) could be achieved for acetalization of 40 to 50 mol%.  For claim 14, it is Examiner’s position that if claimed ranges 1) and 2) are not commensurate for a range of degree of acetalization values (which is established above), then the ranges 1) and 2) are even less enabled in the case when the degree of acetalization is a single value (as is the case for claim 14).

Response to Arguments
In view of cancellation of claim 2, the previously instated 35 U.S.C. 112(a) rejection of claim 2 has been withdrawn.
In view of amendments to claim 1, the previously instated rejections over Ishioka are withdrawn.
In view of amendments to claim 1, the previously instated rejection over Oya has been withdrawn.  While pending claim 1 is patentably distinct from the disclosure of Oya, pending claim 1 is not considered to be in compliance with 35 U.S.C. 112(a).

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781